DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Priority	
2.	The present application is a continuation of application PCT/CN2017/078092 filed 03/24/2017.

Response to Arguments/Amendments
3.	Regarding the 35 U.S.C. §112(b) rejection of claim 4 (see section 4 of the Office Action dated 03/04/2021), the Applicant’s amendments have been fully considered; the newly amended claim language overcomes the previously applied rejection, which has been withdrawn. 

4.	Regarding the 35 U.S.C. §112(b) rejection of claims 14 - 15 (see section 5 of the Office Action dated 03/04/2021), the Applicant’s amendments have been fully considered; the newly amended claim language overcomes the previously applied rejection, which has been withdrawn. 

5.	Regarding the prior art rejection, the Applicant’s incorporation of subject matter previously indicated as allowable has been fully considered; the newly amended claim language overcomes the previously applied rejection, which has been withdrawn. See section 7 below for further details. 

REASONS FOR ALLOWANCE
6.	Claims 1 - 20 are allowed.
Reasons For Allowance Over Prior Art
7.	The following is an examiner’s statement of reasons for allowance:
	The independent claims are directed towards the idea of scheduling  reference signals in a joint transmission setup. Joint transmission is known in the art; in particular, Palanki (US 20100265874 A1) discloses subject matter similar to the claimed invention, including the scheduling of RS and data transmission to and from the UE in a joint transmission scenario. The Applicant has incorporated subject matter previously indicated as allowable; namely, the addition of sending a joint transmission UE request between the serving BS and neighbor coordinating BS, wherein this JT UE request includes a serving cell ID and a JT UE ID. This was not found in the prior art in the context of the claimed invention. The Examiner believes that the cited prior art is the best available, and believes that one of ordinary skill in the art would not have found it obvious to combine with another reference(s) such that the independent claims would be taught. Therefore claims 1 - 20 are allowed.


	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN STEINER whose telephone number is (571)272-9825.  The examiner can normally be reached on M - R 08:00 - 16:00; F 08:00 - 12:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 5712723139.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/S.S./Examiner, Art Unit 2464                

/RICKY Q NGO/Supervisory Patent Examiner, Art Unit 2464